IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

HYUK JIN SEO, ) NOTICE OF VOLUNTARY
Plaintiffs) ) DISMISSAL PURSUANT TO
v. ) F.R.C.P. 41(a)(1)(A)(i)
LP.T NAME AND DESIGN INC. )
(d/b/a TYCHE NYC), EUN CHUL .
SHIN (a/k/a CHRIS SHIN a/k/a ) Case No.: 1:19-cv-2202
DIEGO SHIN), JOHN AND JANE BR oitjencepnyv
DOES 1-10, and XYZ CORPS 1-10, 4 USDC SDNY
fend DOCUMENT
Defendant(s) ELECTRONICALLY FILED
DOC #:

 

DATE FILED: {b= fe

NOTICE OF VOLUNTARY DISMISSAL PURSUANT ‘TO ER. Cl P. AMEE. Ay) a
a

Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Provedure, the
plaintiff HYUK JIN SEO and or their counsel(s), hereby give notice that the above-
captioned action is voluntarily dismissed, without prejudice against the defendant(s) I.P.T NAME
AND DESIGN INC. (d/b/a TYCHE NYC), EUN CHUL SHIN (a/k/a, CHRIS SHIN a/k/a DIEGO SHIN),

JOHN AND JANE DOES 1-10, and XYZ CORPS 1-10.

Signature of plaintiffs or plaintiff's counsel

3834 let st

   

 

Date: October 4, 2019

 

 

 

Address
S Flushing NY /1354
Oat City, State & Zip Code

Wt Ft3 S434

Telephone Number

 

 

=a.

hee? P

 

 
